Citation Nr: 0205150	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  90-45 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
aggravation of bipolar disorder by service-connected lumbar 
laminectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy.

4.  Entitlement to an evaluation in excess of 70 percent for 
residuals of a right forearm and right hand injury.

5.  Entitlement to a compensable rating for scar, sural nerve 
graft site, left calf.  

6.  Entitlement to an effective date prior to September 9, 
1989 for a 60 percent rating for status post lumbar 
laminectomy.

7.  Entitlement to an effective date prior to September 11, 
1989 for the grant of a total disability rating for 
compensation purposes based on individual unemployability.

8.  Entitlement to service connection for Raynaud's syndrome, 
as secondary to the service-connected lumbar laminectomy 
disability.

9.  Entitlement to service connection for sexual dysfunction, 
as secondary to the service-connected lumbar laminectomy 
disability. 

10.  Entitlement to a compensable rating for right arm scars.

11.  Entitlement to special monthly compensation based on 
loss of use of the right hand.

12.  Entitlement to an increased rating for residuals of 
lumbar laminectomy, currently evaluated as 60 percent 
disabling.

13.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  

14.  Entitlement to an earlier effective date for the grant 
of service connection for right lower extremity disability.

15.  Entitlement to an earlier effective date for the grant 
of service connection for the right forearm and right hand 
disability.  

16.  Entitlement to an earlier effective date for the grant 
of service connection for the aggravation of a bipolar 
disorder.




REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

In a decision dated August 9, 2000, the Board of Veterans' 
Appeals (Board) denied the issues numbered one through seven 
on the title page of this decision.  Thereafter, following 
the filing of an appeal of that decision by the veteran, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an April 10, 2001 Order.  The Court ordered that the 
August 9, 2000 Board decision be vacated and that the 
veteran's appeal be dismissed for lack of jurisdiction, due 
to the death of the veteran.  In December 2000, while the 
appeal of the August 9, 2000 Board decision was pending 
before the Court, the veteran perfected the appeal of the 
issues numbered eight through sixteen on the title page of 
this decision.

In a September 6, 2000 rating decision, the Regional Office 
effectuated the Board's August 2000 decision and assigned a 
70 percent rating for residuals of a right forearm and right 
hand injury; assigned an effective date of September 9, 1989 
for a 60 percent rating for status post lumbar laminectomy; 
and assigned an effective date of September 11, 1989 for the 
grant of a total disability rating for compensation purposes 
based on individual unemployability.  The Board notes that 
issues numbered four, six and seven on the title page of this 
decision reflect these changes.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1987 to September 1989.

2.	The veteran died on March [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.


		
U. R. POWELL
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

